COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Lloyd Gipson Carter v. The State of Texas

Appellate case number:       01-18-00116-CR

Trial court case number:     1488008

Trial court:                 176th District Court of Harris County

       The Clerk of this Court’s August 16, 2018 notice had requested the appellant to file
a response to the State’s motions for rehearing and en banc reconsideration by August 27,
2018. On August 24, 2018, appellant’s counsel filed a response to the State’s motion for
en banc reconsideration. On August 24, 2018, appellant’s counsel filed an amendment to
appellant’s response to the State’s motion for rehearing, which appellant had filed on
August 14, 2018.

       On September 19, 2018, the Court of Criminal Appeals issued an opinion regarding
an issue similar to that raised in the State’s motions, whether the appellant’s waiver of the
right of appeal was valid. See Carson v. State, Nos. PD-0205–0208-17, 2018 WL 4472228
(Tex. Crim. App. Sept. 19, 2018). Accordingly, the Court sua sponte requests
supplemental briefing from the parties on what effect, if any, Carson may have on the
State’s motions and whether any exception to the waiver rule applies. See id. at *5.

       Appellant’s supplemental brief, if any, shall not exceed eight pages or 2,400 words,
double-spaced, and be filed within 10 days of the date of this Order. See TEX. R. APP.
P. 9.4(d), (i)(2)(E). The State’s supplemental brief, if any, also shall not exceed eight pages
or 2,400 words, double-spaced, and be filed within 10 days of the filing of appellant’s
supplemental brief.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court
Date: October 2, 2018